 In the Matter Of REMINGTON RAND, INC., EMPLOYERandAMERICANFEDERATION OF LABOR, PETITIONERCase No. 20-R-219_1pSUPPLEMENTAL DECISIONANDORDERFebruary 16, 1948On July 22, 1947, pursuant to a Decision and Direction by the Boarddated July 7, 1947,1 the Regional Director, having opened and countedcertain challenged ballots cast at the election held on March 25, 1947,issued and duly served upon the parties a Revised Tally of Ballots.The Revised Tally shows that, of approximately 30 eligible voters,26 cast ballots, of which 12 were for the Petitioner and 13 against, and1 void.Thereafter, on July 28, 1947, the Petitioner, purporting to complywith the Board's Rules and Regulations, the relevant provisions ofwhich had been incorporated in the consent election agreement, filedobjections to the conduct of the election.No prior objections to theconduct of the March election had been filed by any party to the pro-ceeding.As it appears that the Petitioner's Objections were fileduntimely under the Board's Rules and Regulations governing the con-duct of the election, the Objections are hereby overruled.2The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees in the unitheretofore found appropriate.3The petition for investigation andcertification of representatives will, therefore, be dismissed.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion, of representatives of employees filed by the Petitioner, be, and ithereby is, dismissed.MEMBERS MUIRDOCK and GRAY took no part in the consideration ofthe above Supplemental Decision and Order.1 74 N L R. B 447.2SeeMatter ofLenoxFurnace Company,64 N I.R B 669;Matter of Danita HosieryManufacturmnq Co.,Inc,72 N.L. R. B 1623We shall not consider the question of the validity of the single challenged ballot uponwhichwe had previously deferred ruling in our Decision and Direction, as the countingof this one ballot could not affect the result of the election76 NL R B , No. 35.242